Fourth Court of Appeals
                                San Antonio, Texas
                                      April 20, 2020

                                   No. 04-19-00880-CV

                              EW WELLS GROUP, LLC.,
                                    Appellant

                                            v.

                         FONG SINN CONSTRUCTION, LLC.,
                                    Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CI11489
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER


       On April 17, 2020, appellee filed its second, unopposed motion for a thirty-one-day
extension of time to file appellee’s brief. The motion is GRANTED. It is ORDERED that the
appellee’s brief is due no later than May 18, 2020.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court